Citation Nr: 1339506	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart condition to include ischemic heart disease.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought.  

In June 2013 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claim file.

In May 2011 the Veteran submitted claims of entitlement to service connection for erectile dysfunction, bilateral lower extremity peripheral neuropathy, and diabetic retinopathy, as secondary to type II diabetes mellitus, and for depression as secondary to chronic obstructive pulmonary disease.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for chronic obstructive pulmonary disease being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's type II diabetes mellitus is due to exposure in service to herbicide agents.
 
2.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran's ischemic heart disease is due to exposure in service to herbicide agents. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013).

2.  The criteria for service connection for ischemic heart disease, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013).
 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefits sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

Some chronic diseases, including diabetes mellitus or cardiac conditions of endocarditis or myocarditis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is a presumption of service connection for certain conditions if a Veteran was exposed in service to certain tactical herbicides that were used in Vietnam and some other locations during the Vietnam Era, and which were  composed of one or more of the chemicals listed under 38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e).  

The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram.  38 C.F.R. § 3.307(a)(6)(i).

Diseases listed as associated with exposure to herbicide agents include type II diabetes mellitus and ischemic heart disease (including acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease.   

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Private treatment records show diagnoses including type II diabetes mellitus and ischemic heart disease.  In a May 2011 questionnaire completed by the Veteran's treating physician, William Crafton, M.D., he certified that the Veteran had ischemic heart disease.  The report indicated that ischemic heart disease diagnoses included right bundle branch block; tricuspid regurgitation; and chronic congestive heart failure.  Dr. Crafton noted that diagnostic testing associated with the ischemic heart disease diagnosis included echocardiogram in April 2009; chest X-ray in May 2009; exercise test in July 2009; and EKG in April 2011.  Dr. Crafton also diagnosed type II diabetes mellitus.  Other medical records are consistent with these diagnoses.

The Veteran maintains that his type II diabetes mellitus and his ischemic heart disease are both due to exposure to herbicides during a visit into Vietnam while serving aboard the USS Saratoga in the waters offshore Vietnam in December 1972.  

In June 2013 the Veteran testified that his father became ill while he was serving on the USS Saratoga in the Tonkin Gulf in 1972.  This required him to go home to the United States on emergency leave for about 40 to 45 days.  In order to get there, he had to fly from the ship to DaNang, and the next day he traveled to the United States on a military plane.  He remained with his father until he went to Florida to wait for the return of his ship there.

The Veteran's two sisters have provided statements confirming that the Veteran came home in December 1972 when their father was ill and hospitalized.  He first flew off the ship to DaNang, Vietnam.  Then he spent the night in DaNang and flew out of Vietnam the next day on a military flight to the United States.  The Veteran arrived home on December 24, 1972 and stayed until their father became better.  Then the Veteran went to Florida to wait for the return of the ship.

The Veteran's testimony and his sisters' statements are competent to describe the Veteran's December 1972 travel from the USS Saratoga, including visitation to Vietnam in order to fly from there to the United States.  Their testimony and statements are entirely credible and supported by other service record evidence on file consistent with the reported travel from the ship to the United States.

The National Personnel Records Center (NRPC) provided information that the Veteran served aboard the USS Saratoga, which was in the official waters of the Republic of Vietnam during several time periods including from December 18, 1972 to January 8, 1973.  The Veteran's personnel leave record shows that he took leave during this period starting from December 25, 1972, until February 6, 1973. 

The Veteran's leave of absence from the USS Saratoga from December 25, 1972 to February 6, 1973 is supported by evidence contained in his service treatment records dated in 1972 and 1973.  Those records reflect fairly frequent periodic visits onboard the USS Saratoga in the months leading up to December 4, 1972.  

The next medical treatment, dated February 13, 1973, was at the Naval Regional Medical Center, Naval Station, in Mayport, Florida.  After December 4, 1972, there are no further treatment records onboard until a February 21, 1973 request for consultation, which is paired with the responding consultation report dated on March 9, 1973 at an allergy clinic at Fort Gordon, Georgia.  

This documented account is entirely consistent with the Veteran's reported narrative.  The service records support the testimony of the Veteran and the statements of his sisters, that the Veteran left his ship in late December 1972, flying into DaNang, Vietnam, in order to take a military plane the next day to the United States.  He arrived home on December 24, 1972 in Michigan where he stayed for about 40 to 45 days and then traveled to Florida to wait to return to the USS Saratoga when it returned to Florida.

The Veteran's testimony is consistent with the evidence on file and further substantiated by the statements from his sisters, people who knew him and were aware of his movements at the time.  His testimony is therefore credible and probative on this element of service connection.  Based on his presence in Vietnam, he is presumed to have been exposed to herbicide agents, including some combination of pesticide chemicals specified under 38 C.F.R. § 3.307(a)(6)(i).  See 38 C.F.R. § 3.307(a)(6)(iii).   

Based on that exposure service connection is warranted for both disabilities.  

  
ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted.  



REMAND

The Veteran claims entitlement to service connection for chronic obstructive pulmonary disease to include as due to exposure in service to asbestos or burning chemicals associated with a fire onboard the USS Saratoga.

At the June 2013 hearing before the undersigned, the Veteran testified that he was onboard the USS Saratoga during a port visit to Singapore in October 1972 when a fire onboard killed three crewman and injured 12 others.  The Veteran worked in the engineering log room as a draftsman and his general quarters station was in damage control.  He had to travel through the smoke that was very thick.  His testimony as to his regular duties and duties during the fire emergency is supported by his DD Form 214N, which shows that his specialty was draftsman; and shows remarks of "Damage Control (shipboard), NTC for Fireman,..."  

The report of a November 2011 VA respiratory examination concluded with a diagnosis of chronic obstructive pulmonary disease.  In that report the examiner addressed the likelihood that the COPD had an etiology related to asbestos exposure in service, but did not address whether the etiology is related to exposure to smoke from the October 1972 fire onboard the USS Saratoga.  

At the November 2011 VA respiratory examination the examiner opined that the current COPD was not likely related to asbestos exposure.  He opined essentially that the most likely ("as likely as not") cause of the COPD was a history of chronic smoking for the past 25 years.  As reflected in service treatment records, the Veteran had been smoking much earlier than that.  Service treatment records dated in February 1973 show that the Veteran reported in service that he was smoking one-half pack of cigarettes a day, which is a significant factor that requires an opinion determinative on the matter of service connection.  

A remand is necessary in order for the RO to obtain all VA or private treatment records outstanding; and for the Veteran to be examined by VA and an opinion obtained that takes into consideration all of the evidence on file regarding the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his chronic obstructive pulmonary disease.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions regarding the onset and chronicity of symptoms of chronic obstructive pulmonary disease since service; and describing the Veteran's smoking habit since during service.  
  
3.  After completion of the above, schedule the Veteran for a VA respiratory conditions examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The claim file must be made available to and reviewed by the examiner, and such must be noted in the examination report.  The examiner is to perform all indicated studies/diagnostic testing; and all findings must be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.  

The examiner must opine as to the following:
(i)  is it at least as likely as not (a 50 percent or greater probability) that any diagnosed chronic obstructive pulmonary disease: 
(A) is a direct result of the Veteran's tobacco use during and after service; or, 
(B) is related to service, or had its onset in service, or was aggravated in service resulting in a permanent increase in disability; or, is proximately due to or aggravated by his type II diabetes mellitus or ischemic heart disease?
(ii)  if the evidence indicates the most likely cause of the COPD is the Veteran's continued tobacco use after service then, is it at least as likely as not that the Veteran developed a nicotine dependence during service that led to the continued tobacco use after service? 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


